In this case, the trial judge held Ordinance No. 322 of the city of Twin Falls invalid in so far as it applies to Block B, original town site of Twin Falls, Idaho, owned by respondent. The fundamental question involved *Page 110 
here is the validity of said ordinance. That question was decided adversely to appellant's contention in the case ofContinental Oil Co. v. City of Twin Falls (No. 5268),ante, p. 89, 286 P. 353, wherein said ordinance is held to be unreasonable in its application to said Block B, and void as being discriminatory. It is therefore thought not necessary to consider the motion to dismiss the appeal, or the several assignments of error.
Judgment affirmed. Costs to respondent.
Givens, C.J., and Budge and Lee, JJ., concur.
McNaughton, J., did not sit at the hearing and took no part in the decision.